EXHIBIT 10.27

 

NVR, Inc.

Board of Directors’ Compensation Arrangement

 

The following is a description of NVR, Inc.’s (“NVR”) Board of Directors’
compensation arrangement. The Board of Directors’ compensation arrangement is
not set forth in a formal written document, and therefore NVR is providing this
description of the plan pursuant to Item 601(b)(10)(iii) of Regulation S-K.

 

Directors (other than those who are also salaried employees of NVR or any
subsidiary) are entitled to receive reasonable compensation for their Board of
Director (the “Board”) and Committee services, the amount and type of which is
determined from time to time by the Board upon recommendation of the
Compensation Committee. Each member of the Board receives an annual fee totaling
$26,000, except for the Chairman of the Audit Committee who receives an annual
fee of $36,000. This annual fee is paid quarterly. In addition, each member of
the Board is paid $1,600 for each Board and/or Committee meeting attended during
the year. Each member of the Board is also entitled to reimbursement of
reasonable expenses incurred in traveling to and from Board and Annual meetings
and other expenses incurred in the discharge of their duties. In addition, from
time to time, Board Members may be issued fixed-price stock option grants to
purchase shares of NVR common stock. The options are granted at fair market
value on the date of grant. The number of options granted and the vesting period
are determined by the Compensation Committee.

 

64